This case is now before the Court on petition for inter-locutory certiorari to review an order of the circuit court denying a motion to dismiss an amended bill of complaint.
The record having been considered in the light of what was said in our former opinion and judgment (Stanton v. Harris, et al., 152 Fla. 736, 13 So. [2nd] 17) the Court is of the opinion that the allegations of the amended bill of complaint, filed after said opinion and judgment, do not meet the requirements of the legal principles laid down in said opinion.
Therefore certiorari is granted and the challenged order is quashed.
It is so ordered.
BUFORD, C. J., BROWN, THOMAS and SEBRING, JJ., concur.